UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 10, 2011 Lightning Gaming, Inc. (Exact name of registrant as specified in charter) Nevada 000-52575 20-8583866 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 23 Creek Circle, Boothwyn, Pa 19061 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (610) 494-5534 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): * Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) * Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On January 10, 2011, our wholly-owned subsidiary, Lightning Poker, Inc. (“LPI”), entered into an agreement with Stewart J. Greenebaum, LLC (“Greenebaum”) to extend to June 30, 2012 the maturity date of two LPI promissory notes held by Greenebaum, each in the principal amount of $1,000,000 (plus accrued interest).One of the notes was issued pursuant to a Loan Agreement dated June 27, 2007 (as thereafter amended) and the other note was issued pursuant to a Loan Agreement dated June 30, 2008.Both notes previously had a maturity date of June 30, 2011.A copy of the agreement is set forth in Exhibit 99.1 hereto. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits: No.Description Amendment to Loan Agreements, dated January 10, 2011, between LPI and Greenebaum SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lightning Gaming, Inc. By:/s/ Robert Ciunci Robert Ciunci, Chief Financial Officer Date:January 13, 2011
